First Amendment to the
First State Bancorporation Key Executives Incentive Plan


1. Recitals. Pursuant to its authority under Section 9.7 of the First State
Bancorporation Key Executives Incentive Plan (the "Plan"), First State
Bancorporation wishes to revise the Plan.

2. Amendment of Plan. The following amendment to the Plan is adopted, effective
as provided in Paragraph 3 below:


A. Section 2.1.1 of the Plan is hereby amended to read in full as follows:

2.1.1 Administrator means the Board, or such other committee or person
designated by the Board to administer the Plan, in accordance with Section 7.1.

B. New Section 4.6 is added to the Plan to read in full as follows:

4.6 Notwithstanding the foregoing, the Board may determine in its sole and
absolute discretion, after due consideration of all relevant facts and
circumstances, to decline the grant of Performance Options to all Participants
under the Stock Option Plan if such declination is consistent with current
business conditions and stock performance.

C. Section 7.1 of the Plan is hereby amended to read in full as follows:

7.1 The Plan shall be administered by the Board, unless and until such time as
the Board delegates the administration of the Plan to a person or other
committee. Any such person or other committee shall be appointed by and shall
serve at the pleasure of the Board. The Board may from time to time remove a
person or committee from the position of Administrator, and full any appointment
thereto.

3. Effective Date. This First Amendment shall be effective as of December 23,
2008.

4. Terms and Conditions of Plan. Except for the amendment in paragraph 2, all
terms and conditions of the Plan are unamended and shall remain in full force
and effect.

IN WITNESS WHEREOF, First State Bancorporation has caused this First Amendment
to be executed by its duly authorized officer as of the date set forth below.

First State Bancorporation

By: /s/ Marshall G. Martin

Title: Executive V.P. and Corporate Counsel

Date: December 23, 2008